           Case 1:17-vv-01302-UNJ Document 39 Filed 10/17/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1302V
                                      Filed: July 31, 2018
                                        UNPUBLISHED


    GAIL TOMASHEFSKI,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Randall g. Knutson, Knutson & Casey Law Firm, Mankato, MN, for petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On September 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her November 7, 2015 influenza vaccination. . Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.
        On July 10, 2018, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “concluded that petitioner suffered the Table injury of GBS
following a flu vaccine within the Table time period. Further, there is no a
preponderance of medical evidence demonstrating that petitioner’s condition was due to

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:17-vv-01302-UNJ Document 39 Filed 10/17/18 Page 2 of 2



a factor unrelated to the flu vaccine.” Id. at 4 (internal citations omitted). Respondent
further agrees that petitioner has suffered residual effects of her GBS for more than six
months and that she has met the statutory requirements for entitlement to
compensation under the Vaccine Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
